Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in condition for allowance except for the following formal matters:
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is too long.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities: the claim is written slightly awkwardly.  Below is a proposed amendment to overcome all the claim objections:
--Claim 1 (currently amended): A method of killing oil and gas wells, comprising:
:
the active pack is an emulsion system containing
15-30 vol. % of a diesel fuel or a treated oil from an oil preparation and pumping station[[ - 15-30]], 2-3 vol. % of an emulsifier[[ - 2-3]], 0.5-1 vol. % of a colloidal solution of hydrophobic silicon dioxide nanoparticles[[ - 0.5-1]], and a remainder of the emulsion system comprising an aqueous solution of calcium chloride or potassium chloride[[ - the rest]];
the emulsifier contains [[(vol.%):]]40-42 vol. % of esters of higher unsaturated fatty acids and resin acids[[ - 40-42]], 0.7-1 vol. % of amine oxide[[ - 0.7-1]], 0.5-1 vol. % of high molecular weight organic heat stabilizer[[ - 0.5-1]], and a remainder of the emulsifier comprises a diesel fuel[[ - the rest]]; and
the colloidal solution of hydrophobic silicon dioxide nanoparticles contains [[(vol.%):]]31-32.5 vol. % of amorphous silicon dioxide nanoparticles[[ - 31-32.5]], 67-69 vol. % of propylene glycol monomethyl ether[[ - 67-69]], and a remainder of the colloidal solution comprising water[[ - the rest]]; and
the displacement fluid contains an aqueous solution of calcium chloride or potassium chloride with an addition of a water-alcohol mixture of quaternary ammonium salts of alkyl dimethylamine or a mixture of alkyl dimethylbenzylammonium chloride and a tertiary amine quaternary ammonium salt[[, 1-2 vol.%]].--
Appropriate correction is required.
Allowable Subject Matter
Claim 1 is allowed.
De Groote (US 3,060,210) teaches a method of killing oil and gas wells is known (column 96, lines 33-50; column 113, lines 48-57), and a method comprising injecting an active pack and a displacement fluid into a bottom-hole formation zone, wherein
the active pack is an emulsion system containing:
a diesel fuel or a treated oil from an oil preparation and pumping station, an emulsifier, a colloidal solution, an aqueous solution (see (15) EMULSIFYING AGENTS in columns 87-88);
the emulsifier contains: esters of higher unsaturated fatty acids (the oleic acid components in the Table in columns 89-90) and acids, and a stabilizer (column 87);
the colloidal solution with water (column 87) and various types of ethers (column 50, lines 8-31); and
the displacement fluid contains a mixture of fluids (column 82, lines 53-62).
De Groote does not specifically teach a method of killing oil and gas wells, comprising sequentially injecting an active pack and a displacement fluid into a bottom-hole formation zone, wherein
the active pack is an emulsion system containing (vol.%):
a diesel fuel or a treated oil from an oil preparation and pumping station - 15-30, an emulsifier - 2-3, a colloidal solution of hydrophobic silicon dioxide nanoparticles - 0.5-1, an aqueous solution of calcium chloride or potassium chloride - the rest;
the emulsifier contains (vol.%): esters of higher unsaturated fatty acids and resin acids - 40-42, amine oxide - 0.7-1, high molecular weight organic heat stabilizer - 0.5-1, a diesel fuel - the rest;

the displacement fluid contains an aqueous solution of calcium chloride or potassium chloride with an addition of a water-alcohol mixture of quaternary ammonium salts of alkyl dimethylamine or a mixture of alkyl dimethylbenzylammonium chloride and a tertiary amine quaternary ammonium salt, 1-2 vol.%.
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. SERGEEV (US 2021/0254444 A1) also teaches a method of treating a wellbore comprising injecting a fluid containing an emulsion system, and aqueous solution, diesel fuel and a colloidal solution containing nanoparticles.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


30 December 2021